Citation Nr: 0833551	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for internal derangement 
of the left knee with degenerative changes, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active duty military service from June 1977 
to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout this appeal, internal derangement of the left knee 
with degenerative changes is manifested by subjective 
complaints of pain and objective evidence of flexion limited 
by pain, effusion, and swelling to no more than 100 degrees; 
ankylosis is not shown throughout this appeal, and there is 
no competent medical evidence of instability or subluxation.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for internal 
derangement of the left knee with degenerative changes have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet App. at 120.  

The Board finds that a May 2006 letter fully notified the 
veteran of the provisions of the VCAA.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, this letter 
requested that the veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the veteran.  It also advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the May 2006 letter 
provided the veteran notice in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), regarding the 
establishment of a disability rating and an effective date.  

The May 2006 letter was sent to the veteran prior to the 
November 2006 rating decision.  The VCAA notice with respect 
to the elements addressed in this letter was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

The aforementioned May 2006 letter provided part (1)(a) 
notice, expressly informing the veteran of the need to 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  Furthermore, this letter notified the 
veteran of information required in Vazquez-Flores notice 
elements (2) and (3).  None of the letters sent to the 
veteran throughout this appeal, however, expressly provided 
notice of elements (1)(b) or (4).  Nevertheless, the Board 
finds that it may proceed with a decision because it 
concludes that any Vazquez-Flores notice errors were 
nonprejudicial to the veteran for the reasons discussed 
below.  Additionally, there is nothing to indicate that any 
notice errors affected the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to part (1)(b) notice, the May 2006 letter 
advised the veteran that he might submit statements from 
employers as to job performance, lost time, or other 
information about how his service-connected disability 
affected his employment, as well as statements from persons 
who have witness how his disability symptoms affect him.  
This letter also informed him that VA considers evidence 
regarding the impact of the veteran's service-connected 
disability and its associated symptoms on employment in 
assigning a disability rating.  The Board finds that the 
veteran could be reasonably expected to understand from such 
notice the need to provide evidence regarding the impact of 
his service-connected disability on his daily life and 
employment from this notice.  As such, the lack of specific 
notice of Vazquez-Flores VCAA element 1(b) is not prejudicial 
to the veteran.  See Sanders, supra.

As for part (4) notice, the veteran's service-connected left 
knee disability is potentially ratable under Diagnostic Codes 
5003, 5010, and 5259 through 5262.  The October 2007 
Statement of the Case provided the citation and content of 
the rating criteria for Diagnostic Codes 5010 and 5259 
through 5262.  In November 2007, the RO received the 
veteran's VA Form 9 (Substantive Appeal) on which the veteran 
indicated that he had "read the statement of the case" and 
was only appealing the issue of a left knee disability.  
Given that the veteran indicates that he read the October 
2007 Statement of the Case, the Board finds that actual 
knowledge of the criteria of Diagnostic Codes 5010 and 5259 
through 5262 can be inferred from his November 2007 response.  
Id.

As for the content of Diagnostic Code 5003, the Board 
observes that this diagnostic code contemplates ratings based 
on limitation of motion or X-ray evidence of degenerative 
changes and objective evidence of painful motion.  The 
veteran was previously provided the appropriate limitation of 
motion criteria (contained in Diagnostic Codes 5260 and 
5261); thus, there is no prejudice.  Furthermore, he 
demonstrated actual knowledge of the content of this 
regulation through his representative by statements made in 
the September 2008 Informal Hearing Presentation.  
Specifically, the veteran's representative discussed clinical 
findings pertinent to the veteran's claim, including 
degenerative changes in his left knee as well as complaints 
of painful motion.  The Board is satisfied that these 
statements reflect knowledge of the applicability and content 
of Diagnostic Code 5003.  

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records are in 
the file, as well as all relevant and available VA treatment 
records.  The veteran has not identified any additional 
outstanding records that need to be obtained before 
proceeding with a determination on his appeal.  Finally, the 
veteran was afforded a VA examination during this appeal for 
the specific purpose of evaluating the severity of his 
service-connected disability.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The veteran's internal derangement of the left knee with 
degenerative changes is currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case therefore indicates 
that traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder and that limitation of flexion of 
the leg is the residual disorder.

Traumatic arthritis (Diagnostic Code 5010) is evaluated 
according to Diagnostic Code 5003, which pertains to 
degenerative arthritis.  Under Diagnostic Code 5003, 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  However, 
if the limitation of motion of the specific joint(s) involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating will be applied if there is degenerative 
arthritis established by X-ray findings and objective 
evidence of limitation of motion, such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a 10 percent rating when flexion is 
limited to 45 degrees, a 20 percent rating when flexion is 
limited to 30 degrees, and a 30 percent rating when flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Diagnostic Code 5261 provides for a 10 percent rating 
when extension is limited to 10 degrees, a 20 percent rating 
when extension is limited to 15 degrees, a 30 percent rating 
when extension is limited to 20 degrees, a 40 percent rating 
when extension is limited to 30 degrees, and, finally, a 50 
percent rating when extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Section 4.40 and 4.45 of Title 38 of the Code of Federal 
Regulations require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, the veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. 
Reg. 59,990 (2004).  Specifically, where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Id.

The veteran is currently in receipt of a 10 percent 
disability rating under Diagnostic Code 5010-5262 based on X-
ray evidence of degenerative arthritis and objective evidence 
of painful flexion.  See, e.g., X-ray Report dated May 24, 
2006.  After careful consideration of all the competent 
evidence of record, the Board concludes that a 10 percent 
disability rating best reflects the severity of his service-
connected disability, and that at no time during this appeal 
does the competent evidence support a higher rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (the Board must 
consider whether there has been an increase in severity 
during an appeal to warrant staged ratings); see also 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The medical evidence of record indicates that the veteran's 
left knee flexion has been limited to no more than 100 
degrees throughout this appeal; there is no competent 
evidence of limited extension.  See October 2006 VA 
Examination Report; VA Orthopedic Clinic Notes dated February 
24, 2004, July 25, 2006, October 31, 2007, and November 13, 
2007; VA Surgery Attending Note dated March 27, 2007.  
Moreover, this degree of flexion expressly recognizes the 
point at which the veteran began to complain of painful 
motion, thereby reflecting consideration of the DeLuca 
factors.  See October 2006 VA Examination Report.  Such 
finding also considers any impact on motion due to swelling 
and effusion.  None of the competent medical evidence of 
record reflects complaints of additional limitation by 
fatigue, weakness, and lack of endurance; the October 2006 
examiner expressly noted that there was no additional 
limitation of motion with repetitive use.  

The above evidence demonstrates that any limitation of left 
knee flexion and/or extension has remained noncompensable 
throughout this appeal, even with consideration of 38 C.F.R. 
§ 4.40, 4.45, and DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  In the absence of any compensable 
limitation of extension or flexion, the veteran's internal 
derangement of the left knee with degenerative changes, 
characterized by painful, limited motion is entitled to a 10 
percent disability rating, and no more.

VA's General Counsel has held that a separate rating may be 
assigned for instability of the knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 if (1) a veteran also has limitation of 
knee motion which at least meets the criteria for a 
noncompensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and/5261, or (2) if the veteran is in 
receipt of a 10 percent rating on the basis of X-ray evidence 
of arthritis and evidence of painful motion.  VAOPGCPREC 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 
56,704 (1998); 38 C.F.R. § 3.59.  Diagnostic Code 5257 
provides for a 10 percent rating, 20 percent rating, and 30 
percent rating where there is slight, moderate, or severe 
recurrent subluxation or lateral instability, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

The veteran, in his April 2006 claim for an increased rating, 
asserts that his left knee is characterized by a lack of 
instability and giving way.  However, despite these 
subjective complaints of instability, the objective medical 
evidence fails to show recurrent subluxation or lateral 
instability.  In this regard, the October 2006 VA examination 
report and a January 2006 VA primary care treatment record 
indicate a lack of instability findings.  See VA Primary Care 
Treatment Record dated January 11, 2006 (knees were noted to 
be stable and without pain upon stress maneuvers).  The 
veteran did complain of pain with valgus stress in May 2006; 
however, no instability or subluxation was noted.  See VA 
Primary Care Treatment Record dated May 24, 2006.

The Board places significantly more weight on the objective 
clinical findings reported on physical examination reports 
than the veteran's own subjective statements in support of 
his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board).  Since the clinical evidence shows no 
instability of the left knee, the Board finds that the 
preponderance of the evidence is against a separate 
evaluation under Diagnostic Code 5257 due to recurrent 
subluxation or lateral instability for the entire period of 
this appeal.  

The Board acknowledges that records show that the veteran 
underwent a partial meniscectomy in February 2004, thereby 
demonstrating that he meets the criteria for a 10 percent 
rating under Diagnostic Code 5259 (cartilage, semilunar, 
removal or, symptomatic).  See VA Orthopedic Clinic Note 
dated March 13, 2007.  However, VA's General Counsel has 
forbidden combined ratings under Diagnostic Code 5259 and 
Diagnostic Code 5260 as both criteria are based on loss of 
range of motion.  VAOPGCPREC 9-98 (August 14, 1998).  The 
Board has also considered whether a separate rating is 
warranted for any surgical scarring.  However, none of the 
veteran's treatment records make specific mention of any 
large, painful, or deep surgical scarring related to the 
veteran's February 2004 arthroscopy.  Additionally, the 
veteran himself has not complained of any significant 
scarring or problems with any left knee scars.  As such, the 
Board concludes that a separate rating is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2007).  
Finally, the evidence of record fails to demonstrate 
ankylosis of the right knee; the veteran is therefore not 
entitled to a higher rating under Diagnostic Code 5256.

The Board has also considered whether a referral for 
extraschedular consideration is warranted in the present 
case.  See 38 C.F.R. § 3.321(b).  The record reflects that 
the veteran is employed as an "order filler" in a 
warehouse.  See October 2006 VA Examination Report.  However, 
he has weightlifting restrictions at his job and at a recent 
orthopedic visit the veteran reported that he was looking for 
a less strenuous job due to his left knee.  VA Orthopedic 
Clinic Note dated March 13, 2007.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, in considering whether referral for 
extraschedular consideration is appropriate the Board must 
compare the level of severity and symptomatology of the 
veteran's disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule.  Id. 

Initially, the Board observes that there is nothing in the 
objective medical evidence suggesting that the veteran is 
unable to perform the duties required by his current job.  In 
fact, he reported at the October 2006 VA examination that the 
cortisone injections he receives for his left knee problems 
have enabled him to return to work.  A November 2007 VA 
orthopedic clinic record described the veteran's knee as 
"benign."  Moreover, as discussed above, the symptomatology 
reported in the contemporaneous evidence of record 
demonstrates that his service-connected left knee disability 
is characterized by painful and decreased range of flexion.  
The criteria in the Rating Schedule pertaining to the 
veteran's disability focuses on limitation of motion with 
consideration of functional loss due to pain, fatigue, lack 
of endurance, and incoordination.  Thus, while the Board 
acknowledges that his service-connected left knee has created 
difficulties with employment, the symptomatology exhibited by 
his disabilities is contemplated by the Rating Schedule and 
the 10 rating currently assigned.  Referral for 
extraschedular consideration is therefore unwarranted.  Id. 

The Board acknowledges the veteran's lay statements that his 
internal derangement of the left knee with degenerative 
changes is worse than the assigned 10 percent rating.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
veteran's impairment.  Furthermore, the opinions and 
observations of the veteran alone cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
left knee disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).  Therefore, 
as the preponderance of the evidence is against the 
assignment of a rating higher than 10 percent for internal 
derangement of the left knee with degenerative changes or the 
assignment of a separate rating for instability or a scar, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating for internal derangement 
of the left knee with degenerative changes, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


